Title: To Alexander Hamilton from Nathan Rice, 25 February 1800
From: Rice, Nathan
To: Hamilton, Alexander

Oxford [Massachusetts] Feby 25th. 1800
Sir
Pursuing the System of Œconomy which you laid down as the rule of my conduct & which I think I have invariably made my guide—as soon as the fuel was consumed on the ground which was within the limits I had hired, for the purpose of erecting the hutts—I ventured to purchase a small lot of five or Six acres at about one and a half mile from our ground—and conceiving it better for the troops to have exercise than remain in idleness—I directed them to cut and draw their own wood, on small sleads which I made them build. This, altho, in some instances discontent manifested itself, was complyed with, and the whole nearly got home—When in the 16th Regiment a pretty general refusal to draw any more took place, and in so mutinous a manner, as obliged Major Lynde of that Regiment, to confine about twenty of his men. I was at the time absent, the next morning I attended on his Parade, & on the fatigue party being ordered out—the same Spirit appeared, and with such a complexion, as induced me instantly to order on the ground a general Court Marl, who tryed, sentenced—& two of the principals were punished on the spot—many are yet under guard and are sentenced to suffer corporal punishment, should a proper spirit & disposition return I shall pardon most of them. One who had the audacity, to oppose an officer who ordered him to his hutt—by striking him & attempting to draw the officers Sword, was tryed— and I have enclosed for your sanction a statement of his tryal, & the sentence of the Court Martial.
In adopting this mode of obtaining fuel, I had not in view only the œconomy of the system, but the health & happiness of the men—and altho, had I have foreseen the unpleasant consequences which have taken place I might not have embraced it, yet I can not now relinquish until I discover a perfect Spirit of Subordination. I hope to obtain your approbation of the measures I have taken. The necessity of the case I conceived would justify my departure from your orders, to apply for a general Court Martial when occassion required one.
I have found by a letter received from Mr. Miller, that he has misunderstood the bargain I made for one hutting ground—he conceived I had purchased the soil. If you recollect Sir I mentioned to you, that I could only obtain the Timber & Fuel, & the lease of the Land for two seasons—with the right of occupying the same afterwards paying a reasonable rent annually. I conceived it within your instructions, & hope it will meet the approbation of Government. I have forwarded the Leases & vouchers for the money. On a survey of the land it exceeded the quantity I contemplated about three acres—so that I am in advance therefor seventy five dollars. And an incroachment on the adjoining Wood by the soldiers will oblige me to pay for two or three acres more, altho I intend, at a reducd price, of course, for it will be necessary, ye additional funds should be placed in the Contractor’s or my hands.
Is it understood Sir, that no Vinegar is to be issued to the troops? Our Contractor views it in this light. As he is only enjoined to issue it when it is at hand, he will be carefull never to have it in store. If this was the intention of Government, it had better never have been mentiond, as it occasions discontent. I consider vinegar an essential part of a ration—& more conducive to health than its value in any other article.
Pray Sir are not the officers who have Servants, and who maintain them, to be allowed their Subsistence? Our accounts have been sent back as improperly made out with an order, that no Servants subsistence be charged in the account. And am I not entitled to extra subsistence? I find myself exposed to necessary & very great additional expences as the commanding officer here. I beg Sir you will excuse these enquiries, relating to my personal concerns.

On the Subject of rank I mentioned in a former letter that the principle of priority of appointments giving priority of rank had not governed in all the regiments as in mine. The offices of the 15th. in a number of instances seem not to have been settled on that principle. It causes some unplesant feelings among a number of the Gentlemen.
If it is compatible with the views of government, I should most earnestly sollicit that the commissions might be forwarded to us. It would prevent I trust many unplesant disputes among the officers.
With the most perfect consideration I am Sir your Obedt Sert.

N: Rice
Genl Hamilton

